PER CURIAM.
The question involved in this group of income tax cases is whether the settlor of each of the trusts in question created one trust, with several and shifting beneficiaries, or whether -he created a main trust with subsidiary trusts for individual minor beneficiaries. This question is said by both sides to be one determined by the settlor’s intention as that intention is shown by examination of the instrument creating the trust. The Tax Court, after full statement of the facts, found that the instrument created one trust. 11 T.C. 135. Assuming that this is a fact conclusion which we may set aside if clearly erroneous, we nevertheless shall affirm because we think that the conclusion reached by the Tax Court is correct.
The decisions of the Tax Court will be affirmed.